Warner, Chief Justice,
concurring.
The act of 1868, to increase the capital and define the powers of the Georgia Railroad and Banking Company, as well as the act of 1870, to extend, continue and renew the banking privileges of said company, having been passed since the adoption of the Code of 1863, the state reserved the right in the grants made to the company in each of the aforesaid acts respectively, to withdraw the franchises granted, so far as to exercise her sovereign power of taxation as she has done by the act of 1874, and the passage of the latter act did not impair the obligation of her contract made with the company as prohibited by the constitution of the United States. The company is therefore liable to be taxed according to the provisions of the act of 1874, upon its increased capital stock authorized by the act of 1868, and upon its banking capital employed under its renewed grant, by the act of 1870, both grants having been made by the state and accepted by the company, in view of the public law of the state, as the same existed at that time. But as it does not appear from the record that the company-7ias employed any of its banJcing capital, under its renewed grant by the act of 1870, the judgment of the court below should be affirmed.